Case 2:19-cv-21110-JMV-SCM Document 1 Filed 12/05/19 Page 1 of 11 PageID: 1




     CLARA R. SMIT, ESQ.
     ATTORNEY AT LAW
     100 HORIZON CENTER BLVD
     HAMILTON, NJ 08691
     (732) 843-6600
     ATTORNEY FOR THE PLAINTIFF

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

     ROLANO MATOS,                       :
                                               :
                           Plaintiff,          :
     V.                                        : CIVIL ACTION NO.:
                                               :
     ST. MICHAEL’S MEDICAL CENTER              :
                                               : COMPLAINT AND JURY DEMAND
                                               :
                                               :
                           Defendant.          :
                                               :


            The Plaintiff, Rolando Matos , residing at 23 Wall Street, City of Newark,
     County of Essex, State of New Jersey, file this Complaint, and would respectfully
     show the Court as follows:


                                        NATURE OF CASE
            1. On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42
     U.S.C. Section 12101 et seq., establishing the most important civil rights for persons
     with disabilities in our country's history. This action is brought by the plaintiff,
     Rolando Matos, against defendant’s hospital, in their failure to provide reasonable


                                             1
     accommodations for the Plaintiff’s
Case 2:19-cv-21110-JMV-SCM  Documentdisability  and for discrimination
                                        1 Filed 12/05/19               based on
                                                         Page 2 of 11 PageID: 2

     disability during plaintiff Rolando Matos’s care while in defendant’s hospital. The
     Plaintiff experienced humiliation and discrimination in violation of his civil rights
     through Defendant’s policies and practices of discrimination on the basis of
     disability.


            2. This action claims that the defendant violated the New Jersey Law Against
     Discrimination, N.J.S.A. 10:5-1, et. seq., hereafter NJLAD, the ADA, and Section 504
     of the Rehabilitation Act, as well as other state and common law causes of action.
     In this action, Plaintiff suffered damages and now seeks declaratory and injunctive
     relief, and compensatory and punitive damages.
                                  JURISDICTION AND VENUE
            3. Jurisdiction of this court is invoked pursuant to N.J.S.A. 10:-5-1 et. seq, the
     Americans with Disabilities Act, Title III, 28 USCS Section 12181 et seq and the
     Rehabilitation Act, 29 USCS Section 794, Section 504. This suit is authorized and
     instituted pursuant to the exercise of the police power of the State for the
     protection of the public safety, health, and morals and to promote the general
     welfare and fulfillment of the provision to the Constitution of the State of New
     Jersey and the United States of America guaranteeing civil rights.
                                            PARTIES
            4.       Rolando Matos is a resident of the City of Newark, County of Essex
     and State of New Jersey. Plaintiff Rolando Matos is profoundly deaf and
     communicates through American Sign Language. He requires qualified American
     Sign Language interpreters, reasonable accommodations/modifications and other
     auxiliary aids and services to communicate effectively with the defendant and to
     benefit from defendant’s services. Plaintiff is a qualified person with a disability
     pursuant to Section 504, the ADA and NJLAD.
            5.     Defendant, St. Michaels Medical Center, is located at 111 Central

     Aveneue, City of Newark, County of Essex and State of New Jersey. It is a public


                                             2
     entity under the ADA and isDocument
Case 2:19-cv-21110-JMV-SCM       a recipient1ofFiled
                                               federal financialPage
                                                     12/05/19    assistance.
                                                                       3 of 11Thus, it is 3
                                                                               PageID:

      subject to the requirements of both the ADA and Section 504.


                                             FACTS
             6.     One of the most important parts of the Americans with Disabilities
             Act is Title III, known as the "Public Accommodations and Services Operated
             by Private Entities". 42 U.S.C. Section 12181 et seq.
             7.     The New Jersey Law Against Discrimination specifically prohibits
      discrimination based upon disability under 10:5-12.
             8.     Section 504 of the Rehabilitation Act of 1973, provides that "No
      otherwise qualified individual with a disability" shall be "excluded, denied or
      discriminated against" by any facility receiving "federal financial assistance”.
             9.     Defendant provides public accommodations within the meaning
      provided in each of the above laws.
             10.    As relevant to the present action, discrimination includes a failure to
      provide appropriate and reasonable auxiliary aids to plaintiffs who have a hearing
      loss to ensure effective communication. 28 C.F.R. Section 36.303(c).
             11.    Among these aids include a failure to provide interpreters to plaintiff
      Rolando Matos during his medical care. These aids were requested and denied by
      the defendants during Matos’s multiple hospitalizations from February 2018 until
      August 2018 and on all occasions prior and thereafter.
             12.    Plaintiff Rolando Matos was a patient at St. Michael’s Medical Center
      on February 18, 2018 until February 19, 2018. Plaintiff was brought to defendant’s
      hospital after being found on the sidewalk with a dislocated shoulder. Upon
      entering the emergency room, plaintiff immediately asked for an interpreter to be
      able to communicate. A video remote interpreter (hereinafter referred to as the
      “VRI”), was brought to plaintiff, however nurses were unable to hook it up and get




                                             3
     it working. Plaintiff, in severe
Case 2:19-cv-21110-JMV-SCM            pain, was
                                  Document      unable
                                             1 Filed   to communicate
                                                     12/05/19 Page 4 ofthis in anyway
                                                                        11 PageID: 4

     without the VRI working, or without a live interpreter.
            13.    After an initial exam, where a history was taken from Plaintiff via pen
     and paper, Plaintiff was moved to a room where he was placed by himself. He was
     unaware why he was in the room and was left without any means of communication
     including a nurses’ call bell. Finally, after screaming in pain in the room all alone, a
     nurse came in and administered an unknown medication which was not explained
     to plaintiff as he had no means of communication with medical staff. Shortly after
     receiving the medication a doctor came into the room and painfully popped
     plaintiff’s shoulder back into place.
            14.    Plaintiff was admitted to the hospital for overnight observation.
     During the night, plaintiff’s shoulder again dislocated and he awoke in extreme
     pain and began screaming again. Plaintiff was unaware of what was happening to
     him and completely unaware that this dislocation could occur again as he was never
     provided with an interpreter during the day prior to explain his condition and
     possible reoccurrence. A nurse and doctor came in and painfully reset the shoulder
     again. Plaintiff was discharged from the hospital after spending an agonizing two
     days in pain, without the ability to communicate effectively with his medical
     providers.
            15.    Plaintiff returned to St. Michael’s Medical Center on April 15, 2018
     with eye redness and chest pain. Upon entering the emergency room, Plaintiff
     immediately asked for an interpreter to be present during his visit. However, after
     locating the VRI machine, hospital staff determined it was broken and made no
     other attempts to fix the machine, or to contact a live interpreter. Instead, staff
     attempted to communicate with Plaintiff through written notes. Plaintiff, however,
     was unable to focus on writing back and forth due to his medical concerns and
     because writing back and forth for him in medical situations is not effective, as his
     primarily language is American Sign Language, not English. He thus indicated to



                                             4
     staff that he could not effectively
Case 2:19-cv-21110-JMV-SCM      Document communicate  in writing.
                                           1 Filed 12/05/19   Page Medical  staff then
                                                                   5 of 11 PageID:  5

     proceeded to treat Plaintiff anyway, without making any effort to obtain a qualified
     interpreter to effectively communicate with him. Plaintiff was released from the
     hospital on the same day without any answers concerning his medical treatment
     due to this lack of communication.
            16.    On April 20, 2018 Plaintiff returned to the emergency room of
     defendant’s hospital. Plaintiff once again asked for an interpreter, and was once
     again not provided with an interpreter. Plaintiff was seen for a bad cough and joint
     pain. Plaintiff was given an x-ray to try to find the cause of the pain, and was
     released a few hours later with multiple prescriptions for his pain and his cough,
     again without truly understanding his medical treatment.
            17.    On August 22, 2018 Plaintiff went to the emergency room at St.
     Michael’s Medical Center with leg and arm pain and a fever. Again, Plaintiff
     immediately asked for an interpreter upon entry into the emergency room. Plaintiff
     was informed that the VRI machine was broken, so he would have to rely on using
     pen and paper to convey how he was feeling. Plaintiff was given an x-ray and
     bloodwork was taken, however Plaintiff was unable to get a clear picture of the
     care or tests he was being given or what his diagnoses was. He was discharged
     hours later once again without ever having the ability to effectively communicate
     during his medical treatment.
            18.    Throughout plaintiff Rolando Matos’s numerous stays, he was seen
     by various nurses and staff without the utilization of an interpreter despite
     plaintiff’s repeated requests resulting in ineffective communication. Without an
     interpreter being provided to him, Plaintiff was unable to communicate effectively
      during critical aspects of his treatment. This led to Plaintiff not having a complete
     understanding of what took place during his medical treatment as well as being
     unable to participate in and ask questions about his medical treatment, diagnosis,
     and prognosis on the four separate occasions outlined above. This also led



                                            5
     Plaintiff to feeling frustrated,
Case 2:19-cv-21110-JMV-SCM            scared and
                                   Document    1 upset
                                                  Filed about the lack
                                                        12/05/19   Pageof6communication
                                                                           of 11 PageID: 6

      during his hospitalization. All requests by Plaintiff for an on-site sign language
      interpreter when the VRI failed to work, went ignored by defendants. This lack of
      communication left Plaintiff feeling frustrated, scared and upset as he struggled
      to understand the medical treatment he received at defendant’s hospital during
      his hospitalization.
            19.    Plaintiff was ignored, humiliated and treated like a non-person by
      defendants. Defendant’s actions resulted in the Plaintiff being irretrievably denied
      the complete understanding of the care received while at the Hospital's Facilities.
      Instead Plaintiff experienced shame, anxiety, frustration, emotional distress, fear
      and discrimination. Further, Rolando Matos’s care was made more difficult and
      painful by his inability to communicate with the nursing staff and doctors in a
      manner in which he could understand.
             20. During the Plaintiff’s admission to defendant’s hospital he was requested
       to sign consent forms and other forms involving procedures without an interpreter
      present. Plaintiff did not fully understand what treatment was to be performed on
      him and was often unaware of his diagnosis, prognosis and was unable to fully
      understand what treatment was to be performed on him.
             21. Despite having a policy and a consent order entered into with St.
      Michael’s Medical Center in the previous case of Keegan v. St. Michael’s Medical
      Center, filed by the Honorable John W. Bissel on December 13, 1999 under Civil
      Action No. 98-4581 (JBW) in the United States District Court of New Jersey, this
      hospital repeatedly denied and continues to deny effective accommodations to
      deaf plaintiffs. (See a true copy of the Consent Order attached as Exhibit A in which
      defendant’s agreed to provide qualified interpreters whenever necessary to ensure
      effective communication). Thus, St. Michael’s Medical Center had prior notice of
      these violations and yet continues to fail to have a procedure and policy in place
      that will ensure that these violations do not occur.



                                             6
            22. Each and all of the
Case 2:19-cv-21110-JMV-SCM          above acts,
                                 Document       both 12/05/19
                                           1 Filed   of omission and 7commission,
                                                               Page               were
                                                                       of 11 PageID: 7

     intentional acts of discrimination and each and all were a proximate cause of the
     damages suffered by Plaintiff. Plaintiff will require the services of defendant
     hospital’s facilities in the future as it is the closest hospital to plaintiff’s home, and
     based upon defendant’s ongoing pattern of discrimination will once again be
     denied reasonable accommodation for their disability.
            23. Defendant’s willful, knowing and repeated acts of intentional

     discrimination against plaintiff evidences a pattern and practice of discrimination

     that is in violation of N.J.S.A. 10:5-1, et seq., the ADA and the Rehabilitation Act

     and caused plaintiff to suffer and continue to suffer mental pain and anguish.

                                             CLAIMS
            24. Plaintiff realleges and incorporate by reference the allegations of fact
     contained in the previous paragraphs.


                                  FIRST COUNT
                  DEFENDANTS VIOLATED TITLE III OF THE AMERICANS
                             WITH DISABILITIES ACT


            25. Plaintiff’s hearing loss substantially limits his major life activities,
     including his ability to effectively communicate. Therefore, Plaintiff is an individual
     with a disability under Title III of the ADA. Plaintiff meets the essential eligibility
     requirements for Defendants’ programs, services, and activities at all times material
     hereto. Thus, Plaintiff is a qualified individual with a disability and is entitled to the
     protections of the ADA under 29 USCS Section 794, et seq.
            26. Defendants violated Title III of the ADA in numerous ways, including
     discriminatory actions which occurred when they:
            (a)    Failed to maintain policies and procedures to ensure compliance with
     Title III of the ADA, specifically policies that provide equal access and effective
     communication to individuals with disabilities;


                                              7
            (b)  Failed to ensure
Case 2:19-cv-21110-JMV-SCM        that communications
                               Document               with Plaintiff
                                          1 Filed 12/05/19  Page 8 were
                                                                     of 11as effective
                                                                           PageID:   8

     as communications with non-disabled patients;

            (c)     Failed to provide auxiliary aids and services, including qualified
     interpreters, and to modify policies and procedures to prevent discrimination
     against Plaintiff;
            (d)     Failed to establish effective self-evaluations and/or provide notice of
     Plaintiff’s rights as an individual with a disability under the ADA;
            (e)     Failed to train staff on how to utilize the video remote interpreting
     system; and
            (f)     Excluded Plaintiff from services of the public entity and denied
     Plaintiff the benefit of these services due to his disability.
            27. Plaintiff suffered severe emotional distress and damages in the past, and
     continue to suffer emotional distress and damages due to Defendant’s violations
     of Title III of the ADA.


                              SECOND COUNT
            DEFENDANTS VIOLATED SECTION 504 OF THE REHABILITATION
                                ACT OF 1973


             28. Plaintiff is deaf and his disability substantially limits his major life
     activities, including his ability to effectively communicate with others who do not
     know sign language. Therefore, Plaintiff is considered to be an individual with
     disabilities under Section 504, as amended, See 29 U.S.C. §706(8). Plaintiff is
     otherwise qualified under Section 504 because he meets the essential eligibility
     requirements for Defendant’s services at all times material hereto. Defendant is
     also a recipient of federal financial assistance.
            29. Defendant’s policies, practices and procedures, particularly the actions

     and omissions described above, violated the Plaintiff’s rights under Section 504 by

     discriminating on the basis of disability.



                                             8
            30. Additionally, Defendant’s
Case 2:19-cv-21110-JMV-SCM       Documentalso denied
                                          1 Filed    Plaintiff Page
                                                  12/05/19      services
                                                                      9 ofwhich it made
                                                                          11 PageID: 9

      available to non-disabled patients.
             31. Defendant’s violated Plaintiff’s rights through repeated refusals to
      reasonably accommodate the Plaintiff with appropriate auxiliary aids and services
      or to modify policies and procedures to prevent discrimination.
             32.   Plaintiff suffered severe emotional distress and damages in the past,
      and continues to suffer distress and damages due to defendant’s violations of
      Section 504.



                               THIRD COUNT
      DEFENDANTS VIOLATED THE NEW JERSEY LAW AGAINST DISCRIMINATION


            33. Defendant’s conduct is in violation of the N.J.S.A. 10:5-1, et seq., N.J.S.A.
     34:1-69.10 et seq.
                                      PRAYER FOR RELIEF
             WHEREFORE, Plaintiff respectfully prays that this Court grant the following
      relief against the Defendant, jointly and severally for the following:
             34.   Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules
      of Civil Procedure, stating that Defendant’s practices, policies and procedures have
     subjected Plaintiff to discrimination in violation of Section 504 of the Rehabilitation
     Act, Title III of the Americans with Disabilities Act, and the New Jersey Law Against
     Discrimination.
             35. Permanently enjoin the Defendant from any practice, policy and/or
      procedure which will deny Plaintiff equal access to, and benefit from Defendant’s
      services or which deny Plaintiff communication with Defendant . Enter a permanent
      injunction ordering the Defendant:




                    A.     To cease discrimination against Plaintiff and other deaf or hard
                           of hearing patients;


                                             9
                   B.   To promulgate
Case 2:19-cv-21110-JMV-SCM   Document and comply
                                      1 Filed    with policies
                                              12/05/19 Page 10 and
                                                                 of procedures
                                                                    11 PageID: to
                                                                               10

                           ensure that the Defendant and its staff do not discriminate
                           against individuals who are deaf and hard of hearing;

                    C.     To promulgate and comply with procedures to ensure that the
                           Defendant will provide and pay for interpreter services when
                           needed by individuals who are deaf or hard of hearing in all
                           services offered by Defendant;

                    D.     To promulgate and comply with procedures to ensure that the
                           Defendant will notify individuals who are deaf or hard of
                           hearing of their right to effective communication. This
                           notification will include posting explicit and clearly worded
                           notices that Defendant will provide sign language interpreters,
                           Videophones, and other communication services to ensure
                           effective communication with and for deaf or hard of hearing
                           persons.



             36. Award compensatory and punitive damages;
             37. Award reasonable costs and attorneys' fees; and
             38. Award any and all other relief that may be necessary and appropriate.
                                        JURY DEMAND
             39. Plaintiff demands trial by jury for all of the issues a jury properly may
      decide, and for all of the requested relief that a jury may award.


                                                Respectfully submitted,

                                                      /s/ Clara R. Smit
                                                CLARA R. SMIT, ESQ.
                                                Attorney for Plaintiff
      Dated: December 5, 2019



                                            10
Case 2:19-cv-21110-JMV-SCM Document 1 Filed 12/05/19 Page 11 of 11 PageID: 11

                                        CERTIFICATION
        Pursuant to Rule 4:5-1, I, Clara R. Smit, certify that I am a member of the firm of
      Clara R. Smit, attorney for the Plaintiff stated herein. To my information and belief,
      the matter in controversy is not the subject of any other action pending in any
      other Court, or of a pending arbitration proceeding and no other action or
      arbitration proceeding is being contemplated. At this time, the Plaintiffs know of
      no other party who should be joined in this action.




                                                 /s/ Clara R. Smit
                                                 Clara R. Smit, Esq.
                                                 Attorney for Plaintiff


      Dated: December 5, 2019




                                            11
